DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. US 2004/0150118 A1.
Regarding claims 1-5, Honda discloses:
A semiconductor package (i.e. Fig. 4), comprising:
a substrate (10);
an electronic component (20) on the substrate;
a ring frame (33) on the substrate and surrounding the electronic component;
an encapsulant (41) encapsulating the electronic component and exposing a backside surface of the electronic component;
a thermal conducting material (43) on the backside surface of the electronic component, the thermal conducting material being surrounded by the ring frame; and
a lid (31) on the ring frame and in contact with the thermal conducting material, wherein a projection area of the thermal conducting material on the substrate is greater than a projection area of the electronic component on the substrate.
(claim 2) an adhesive layer (43).
Regarding claims 8-12, Honda discloses:
A device comprising:
an integrated circuit die (20) bonded to a substrate (10) by a plurality of die connectors (22);
an encapsulant (41) surrounding the integrated circuit die and the plurality of die connectors;
a ring (33) over the substrate;
a lid (31) over the ring, the integrated circuit die, and the encapsulant; and
a thermal interface material between (43) the lid and each of the integrated circuit die and the encapsulant, the thermal interface material having a width in a first direction greater than a width of the integrated circuit die in the first direction.
(claim 9) an adhesive layer (43).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda, as applied to claim 1, in view of Colgan et al. US 2014/0284040 A1.
Regarding claims 6 and 7, Honda does not disclose:
(claim 6) wherein the ring frame has a height in a direction perpendicular to a major surface of the substrate greater than a height of the electronic component in the direction perpendicular to the major surface of the substrate. (claim 7) wherein the ring frame has a height in a direction perpendicular to a major surface of the substrate greater than a height of the encapsulant in the direction perpendicular to the major surface of the substrate.
Colgan discloses a publication from a similar field of endeavor in which:
(claim 6) wherein the ring frame (114b) has a height in a direction perpendicular to a major surface of the substrate greater than a height of the electronic component (112) in the direction perpendicular to the major surface of the substrate. (claim 7) wherein the ring frame (114b) has a height in a direction perpendicular to a major surface of the substrate greater than a height of the encapsulant (para 0040; molding compound) in the direction perpendicular to the major surface of the substrate.
It would have been obvious to one skilled in the art to configure the ring from of Honda such that its height is greater than the electronic component and encapsulant as taught by Colgan in order to maintain structural integrity of the package substrate from potential warpage.

Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US 2015/0235936 A in view of Honda et al. US 2004/0150118 A1.
Regarding claims 15, Yu discloses:
A device (Fig. 5 in view of Fig. 3) comprising:
a first integrated circuit die (10A) and a second integrated circuit die (10B) in an encapsulant (16);
a first plurality of conductive elements (Fig. 3A; 26) bonding the first integrated circuit die and the second integrated circuit die to a substrate;
a thermal interface material (42) extending along surfaces of the encapsulant, the first integrated circuit die, and the second integrated circuit die opposite the substrate; and 
a heat dissipation feature (40) surrounding the encapsulant on the thermal interface material.
Yu does not disclose: 
a conductive ring surrounding the encapsulant;
a conductive lid on the conductive ring and the thermal interface material.

Honda discloses a publication from a similar field of endeavor in which:
a conductive ring (33) surrounding the encapsulant (41);
a conductive lid (31) on the conductive ring and the thermal interface material (43).
It would have been obvious to one skilled in the art to employ the ring frame and lid structure of Honda as a replacement for similar the heat dissipation feature of Yu in order to reduce potential warping due to the mounting process and the difference in coefficients of thermal expansion between materials.
(claim 16) an adhesive layer (Honda; 43).
(claim 17) (Honda Fig. 4). 
	(claim 18) (Yu Fig. 5).
(claim 19) (Yu Fig. 5).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Honda, as applied to claim 15, in further view of Colgan et al. US 2014/0284040 A1.
Regarding claim 20, Yu/Honda do not disclose:
wherein the conductive ring has a height greater than a height of the encapsulant.
	Colgan discloses a publication from a similar field of endeavor in which:
wherein the conductive ring (114b) has a height greater than a height of the encapsulant (para 0040).
It would have been obvious to one skilled in the art to configure the ring from of YuHonda such that its height is greater than encapsulant as taught by Colgan in order to maintain structural integrity of the package substrate from potential warpage.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894